Citation Nr: 0308049	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  01-01 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for an epileptic 
seizure disability, currently evaluated as 80 percent 
disabling.  

2.  Entitlement to an increased rating for a thoracic spine 
disability, currently evaluated as 10 percent disabling.  

(The issues of entitlement to increased ratings for lumbar 
spine, and left and right knee disabilities will be the 
subject of a later decision.).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1988 to 
December 1989.  

The present matter arises before the Board of Veterans' 
Appeals (Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

By way of history, in an April 1990 rating decision, the 
veteran was service connected for an epileptic seizure 
disability and a lumbar spine disability and awarded 10 
percent for each disability.  He was also service connected 
for a thoracic spine disability, which was evaluated as 
noncompensable.  

In a March 1995 rating decision, the RO increased the rating 
for grand mal seizures from 10 percent to 20 percent.  It 
also increased the veteran's rating for a thoracic spine 
disability from noncompensable to 10 percent.  A 10 percent 
rating for a lumbar spine disability was continued.  In July 
1995, the veteran filed a notice of disagreement with the 
March 1995 rating decision.  In March 1996, the RO issued the 
veteran a statement of the case.  The veteran did not file a 
substantive appeal, and the RO closed the appeal.  

In a February 2000 rating decision, the RO increased the 
rating for grand mal seizures from 20 percent to 80 percent.  
In addition, the rating for a lumbar spine disability was 
increased from 10 percent to 40 percent.  The 10 percent 
disability rating for a thoracic spine disability was 
continued.

The Board is undertaking additional development on the issues 
of entitlement to increased ratings for lumbar spine and 
right and left knee disabilities pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has as many as five to eight major seizures 
per month. 

3.  The veteran's dorsal/thoracic spine is not ankylosed.  

4.  The veteran is currently in receipt of a 10 percent 
evaluation for limitation of motion of the dorsal spine.  He 
also has demonstrable vertebral deformity as a residual of 
vertebral fracture.    


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for an epileptic 
seizure disability have been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.121, 4.122, 4.124a, 
Diagnostic Codes 8910, 8911 (2002).

2.  The criteria for a 20 percent rating for thoracic spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5285, 5291 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In a September 2000 statement of the case, the veteran was 
placed on notice of the evidence needed to substantiate his 
claims.  In an October 2002 letter from the Board, the 
veteran was informed of the VCAA and the evidence he was to 
obtain and which evidence VA would obtain.  Furthermore, the 
veteran was provided the amended regulations associated with 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The veteran has not identified, nor is 
the Board aware of, additional medical records that need to 
be obtained.  

These steps have served to advise the veteran of the evidence 
needed to substantiate his claims, of what evidence he was 
responsible for obtaining, and of what evidence VA was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was provided VA 
examinations in February 2001 to assess the level of 
disability with respect to his service-connected 
disabilities.  

The Board thus concludes that the notice and duty to assist 
provisions of the VCAA and the implementing regulations have 
been satisfied and accordingly, the Board will address the 
merits of the veteran's claims.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2002).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, the factors of disability reside in 
reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code (DC) 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis (osteoarthritis) under DC 5003.  This, in turn, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint/joints 
involved.  

The veteran's thoracic spine disorder is currently rated as 
10 percent disabling under DC 5291 for limitation of motion 
of the dorsal spine.  A 10 percent rating is assigned for 
moderate or severe limitation of motion of the dorsal spine.  
38 C.F.R. § 4.71a, DC 5291.  

Under DC 5288, ankylosis of the thoracic spine warrants a 20 
percent rating for favorable ankylosis, and a 30 percent 
rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5288 
(2002).

The term psychomotor epilepsy refers to a condition that is 
characterized by seizures and not uncommonly by a chronic 
psychiatric disturbance as well.  Psychomotor seizures 
consist of episodic alterations in conscious control that may 
be associated with automatic states, generalized convulsions, 
random motor movements (chewing, lip smacking, fumbling), 
hallucinatory phenomena (involving taste, smell, sound, 
vision), perceptual illusions (deja vu, feelings of 
loneliness, strangeness, macropsia, micropsia, dreamy 
states), alterations in thinking (not open to reason), 
alterations in memory, abnormalities of mood or affect (fear, 
alarm, terror, anger, dread, well-being), and autonomic 
disturbances (sweating, pallor, flushing of the face, 
visceral phenomena such as nausea, vomiting, defecation, a 
rising feeling of warmth in the abdomen).  Automatic states 
or automatisms are characterized by episodes of irrational, 
irrelevant, disjointed, unconventional, asocial, purposeless 
though seemingly coordinated and purposeful, confused or 
inappropriate activity of one to several minutes (or, 
infrequently, hours) duration with subsequent amnesia for the 
seizure.  The seizure manifestations of psychomotor epilepsy 
vary from patient to patient and in the same patient from 
seizure to seizure. 38 C.F.R. § 4.122 (a).

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.  A 60 percent evaluation 
requires an average of at least 1 major seizure in 4 months 
over the last year; or 9 to 10 minor seizures per week.  An 
80 percent evaluation requires an average of at least 1 major 
seizure in 3 months over the last year; or more that 10 minor 
seizures weekly.  A 100 percent evaluation requires an 
average of at least 1 major seizure per month over the last 
year.  38 C.F.R. § 4.124a, DCs 8910, 8911.  

Psychomotor seizures are rated as major seizures under the 
general rating formula when characterized by automatic states 
and/or generalized convulsions with unconsciousness.  
Further, under this Code psychomotor seizures are to be rated 
as minor seizures under this formula when characterized by 
brief transient episodes of random motor movements, 
hallucinations, perceptual illusions, abnormalities of 
thinking, memory or mood, or autonomic disturbances.  38 
C.F.R. § 4.124 a, DC 8914.  

Factual Background

In June 1997, the veteran underwent a seizure examination for 
VA purposes.  The veteran reported having one seizure every 
other month for a total of six per year.  Previously he had 
been on multiple medications with multiple side effects to 
include Dilantin, Tegretol and Phenobarbital.  The examiner 
noted that the veteran suffered from petit mal seizures 
followed by grand mal seizures.  Frequency was reported as 
one every other month, and taking medication.  The examiner's 
diagnosis was post-traumatic epilepsy.  

VA clinic notes received in August 1998, document the 
veteran's treatment for epilepsy and complaints of continued 
back pain.  With respect to the veteran's seizures, in March 
1998, the veteran reported staring spells lasting no more 
than a few seconds, occasionally followed by brief confusion, 
and sleep-onset generalized tonic clonic (GTC) seizures 
occurring one to two times every 2-3 months.  A clinic note, 
also dated in March 1998, notes the veteran having 
experienced 1-2 grand mal seizures one to two times every 2-3 
weeks.  

A May 1998 clinic note reflects the veteran's report of 
several seizures since his last visit including a cluster of 
three grand mal seizures two days previously with tongue 
lacerations and residual dental pain.  A June 1998 clinic 
note reflects the veteran's report of increasing back pain 
and spasms.  Evaluation at that time revealed moderate 
restriction in forward bending, diffuse thoracic and lumbar 
tenderness, with no evidence of spasm.  The diagnosis 
included spine pain with no clear evidence of radiculopathy.  
A July 1998 clinic note reflects a diagnosis of a seizure 
disorder stabilized on two drug regimen, as well as back pain 
without evidence of radiculopathy.  

A VA Form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance), received in 
August 1998, notes the veteran's decreased flexion in his 
spine when he flexed greater than 30 degrees.  The veteran 
was noted to have a straight spine with a loss in lumbar 
lordosis.  The diagnosis included seizure disorder with 
intermittent poor control, degenerative joint disease of the 
spine with history of compression fracture at T7-9, and 
spondylosis at L5-S1 with forward subluxation at L5.  

In August 1998, the veteran was medically examined for VA 
purposes.  He reported his last grand mal seizure had been in 
June 1998.  On clinical evaluation, in particular, there was 
tenderness to percussion over the entire spine.  The 
diagnostic impression post-traumatic epilepsy, spondylosis of 
L4 and S1 bilaterally, and compression fractures of T7-9 with 
marginal spurring.  

A May 1999 X-ray of the veteran's thoracic spine revealed a 
compression fracture at T8.  

Radiographic studies of the veteran's spine in June 1999 
reveal posterior spondylolisthesis of L4 in relation to L5 
with spondylosis at L5.  An additional X-ray study notes 
disruption and destruction of the anterior-superior plates of 
the body of L2 and L3 with narrowing of the disc spaces at 
the level of L1-2 and L4-5.  An MRI (magnetic resonance 
imaging) scan report, dated in June 1999, reveals grade one 
retrolisthesis of L4 and L5 with a central disc protrusion, 
possibly contacting the L5 nerve roots bilaterally at the 
level of the lateral recesses.  Also degenerative disc 
disease throughout the lumbar spine with relative spurring of 
L5-S1.  A CT (computed tomography) scan report that same 
month, reveals bilateral spondylosis of L5 with a very mild 
spondylolisthesis and possible compression of the 
neuroforamin of the left L5 nerve root.  Also retrolisthesis 
of L4 on L5 with central and lateral recess stenosis, and 
disc bulge at L3-4 with extension into the left neuroforamen 
with possible compression of the left L3 nerve root.  

A June 1999 clinic note reflects the veteran's complaints of 
painful spasms in the lumbar spine and right thigh.  The 
diagnosis was low back pain/bilateral low extremity weakness, 
numbness and parasthesia.  A rehabilitation clinic note, 
dated that same month, reflects the veteran's complaints of 
low back pain with occasional numbness and parenthesis.  

In September 1999 the veteran was examined for VA purposes.  
He reported having received steroid injections in his back, 
the last being in June 1999, and that he had fallen in May 
1999 and injured his back.  On clinical evaluation there was 
forward trunk flexion to 60 degrees, extension to 15 degrees, 
lateral flexion 20 degrees to the left and 15 degrees to the 
right, and lateral rotation 35 degrees to the left and 55 
degrees to the right.  There was pain in the mid and low back 
with rotation in any direction, and tenderness to palpation 
over the lower thoracic and all lumbar spinous processes.  
The examiner noted pain in the low back with straight leg 
raising on the left in the seated position and pain in the 
low back with straight leg raise in the supine position at 20 
degrees on the right and 15 degrees on the left as well as 
with flexion of either knee.  The examiner's diagnosis 
included lumbar derangement and status post vertebral 
compression fractures.  

A VA hospital summary shows that the veteran was hospitalized 
from June to July 1999.  The pertinent diagnosis was lower 
back pain secondary to L4-5 herniated disc and healing 
compression fracture, along with old compression fractures 
and chronic lumbar pain.  

A neurology progress note, dated in February 2000, reflects 
that veteran's complaints of low back pain.  It was noted 
that with physical therapy and home exercises the veteran's 
back pain had improved and he had only occasional radiating 
pain into his legs, right greater than left, without lower 
limb weakness or sensory loss.  Clinical evaluation revealed 
increasing lumbar pain on the right with single leg raising 
greater than 20 degrees.  There was restricted extension and 
forward bending at the waist.  The examiner's assessment was 
epilepsy, mixed (partial complex, GTC), incomplete control; 
and chronic low back pain secondary to compression fractures 
and low lumbar disc disease, with some symptoms of 
lumbosacral root irritation but no focal weakness or sensory 
loss.  

A statement from the veteran, dated in June 2000, notes his 
report that he currently had 4-6 grand mal seizures per year 
and a total of at least 20 minor seizures per year which 
occur prior to the grand mal seizures.  He indicated that 
doctors had been unable to regulate his medication so his 
condition was not stable.  Additionally, the veteran reported 
that his lumbar spine disability had worsened, and that while 
a patient at the VA medical center he slipped on a wet floor 
herniating two discs.  He reported extreme difficulty 
sitting, bending, stooping and standing.  Furthermore, the 
veteran reported that his dorsal spine disability caused him 
difficulty breathing.  

A June 2000 neurologic progress note reflects the veteran's 
complaints of having had three major seizures since last 
being seen in February 2000, the most recent three weeks 
previously.  The assessment was epilepsy, localization 
related, with interval increase in frequency of both partial 
and GTC seizures.  An August 2000 progress note reflects the 
veteran's report of two major seizures since July 2000, both 
preceded by palpitations and altered awareness.  The 
assessment was epilepsy, localization related, incomplete 
control on three-drug regimen.  A September 2000 progress 
note reflects the veteran's report of no major seizures since 
seen in August.  The assessment was epilepsy, localization 
related, interval control of major seizures but still 
occasional partial complex events.  

In February 2001, the veteran underwent a VA examination.  He 
complained of pain in all areas of his spine, although he was 
not reportedly receiving treatment for the pain.  The veteran 
reported not having flair-ups, as his pain was constant and 
daily, and that he could not participate in sports, work, 
prolonged sitting or standing, walking, or squatting.  On 
clinical evaluation, range of motion testing of the lumbar 
spine revealed flexion only possible to 10 degrees before the 
onset of pain.  Extension was limited to 5 degrees.  In 
addition, lateral flexion was to 20 degrees and rotation to 
15 degrees.  When lying on his back and bending his knees 20-
25 degrees, the veteran experienced back pain.  He was noted 
to wince with pain getting out of chair and on lying down and 
getting up from the examining table.  The examiner's 
diagnosis included compression fracture at T7-9.  

In February 2001, the veteran also underwent a VA examination 
to evaluate his seizures.  He reported that in the last month 
or so he had been in Thompson Hospital with a seizure 
disorder, and that while he had had several seizures since 
discharge, he had not been hospitalized on any one of those 
occasions.  The veteran had no idea what brought the seizures 
on.  He reported that he continued to have six to eight grand 
mal seizures a year and that these were usually preceded by 
multiple petit mal seizures, and that this was how he knew he 
was going to have a grand mal seizure.  The veteran reported 
that he had had three seizures in the past two months and 
that he did not keep a seizure diary.  The examiner's 
diagnosis was seizure disorder.  

VA progress notes, dated in February 2001, note the veteran's 
report of a number of major seizures and petit mal seizures, 
and that in-between major seizures, the veteran has a number 
of small seizures.  A neurologic progress note, dated in 
March 2001, reflects the veteran having had no major seizures 
since last seen.  The assessment was epilepsy (mixed GTC and 
partial complex), with poor control.  

A discharge summary from Strong Memorial Hospital, dated in 
March 2001, reflects the veteran's report of experiencing 
five to eight generalized tonic clonic seizures a month.  His 
GTC seizures began with an aura of dizziness and are often 
accompanied with a cluster of petit mal seizures.  He has 
approximately five petit mal seizures a week, sometimes 
several in a day.  For the past five months, the veteran was 
noted to have had a third type of seizure in which he had a 
staring episode not associated with eye rolling, and his mind 
goes blank with some preserved awareness.  

His longest seizure-free period in the past six months has 
been 24 hours.  Fatigue was noted as a precipitant of his 
seizures.  The veteran was reported as having grand mal 
seizures, petit mal seizures, and staring spells.  During his 
hospitalization, the veteran was noted to have had numerous 
seizures.  The veteran's brief staring spells preceded GTC 
convulsions.  

An April 2001 progress note reflects that the veteran was 
treated for uncontrolled seizures.  The veteran believed he 
had had two generalized tonic clonic seizures and multiple 
small episodes described as staring spells.  

A May 2001 patient evaluation report from Strong Memorial 
Hospital's Epilepsy Center documents that the veteran was 
admitted for video electroencephalogram (EEG) long-term 
monitoring from March 19 to March 27.  The veteran was noted 
to have had both epileptic and non-epileptic events.  The 
epileptic events were characterized as petit mal seizures.  
During these, the veteran's eyes would roll up or his lids 
would flutter.  One generalized tonic-clonic seizure emerged 
from one of these longer spike wave epochs recorded on EEG.  
The report's consensus noted that the veteran had non-
epileptic events manifested primarily as staring episodes.  
These may well have been psychogenic, as they persisted on 
reduced dosages of medication.  The veteran also had primary 
generalized epilepsy.  

Analysis

Seizure disability

The RO has assigned an 80 percent evaluation for a seizure 
disability in accordance with the criteria set forth in the 
VA Schedule for Rating Disabilities.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.124a, DC 8910.  
Under this diagnostic code for epilepsy, to warrant a rating 
to 100 percent, the veteran would need to show that he 
averaged nearly one major seizure a month over the last year.  

In June 1997, the veteran reported having had one seizure 
every other month for a total of six per year.  On VA 
examination in August 1998, the veteran reported having 
sleep-onset GTC seizures occurring one to two times every two 
to three months.  In June 2000, the veteran reported having 
4-6 grand mal seizures a year.  A subsequent progress note, 
also dated in June 2000, reflects the veteran's report that 
he had had three major seizures since February 2000.  The 
physician noted an interval increase in seizures.  An August 
2000 progress note reflects a report by the veteran that he 
had had two major seizures since July 2000.  A September 2000 
progress note reflects no major seizures since August.  On VA 
examination in February 2001, the veteran reported having six 
to eight grand mal seizures a year.  However, a discharge 
summary from Strong Memorial Hospital, dated in March 2001, 
documents the veteran's continued treatment for grand mal 
seizures, and reports that the veteran was having five to 
eight GTC seizures a month.  Subsequent VA and private 
treatment records dated through May 2001 show that his 
seizures remained "intractable."

The evidence as a whole reflects that the veteran's service-
connected seizures have increased over time in frequency.  As 
noted above, the most recent evidence of record in 2001 
documents a reporting of five to eight GTC seizures a month.  
The evidence does not appear to reflect that the veteran has 
been averaging a seizure a month for a one year time period.  
Given the increase in number of grand mal/GTC seizures 
reported, and the supporting medical evidence of record, the 
Board finds that the overall disability picture more nearly 
approximates the criteria for a 100 percent disability 
evaluation as compared to that for a 80 percent evaluation.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned.  
Thus, the Board finds an increase rating to 100 percent for 
epileptic seizures is granted.  38 C.F.R. §§ 4.3, 4.7, 
4.124a, DC 8910.  

Thoracic spine disability

The RO has assigned a 10 percent evaluation for a thoracic 
spine disability in accordance with the criteria set forth in 
the VA Schedule for Rating Disabilities.  In doing so, 
specific consideration was given to 38 C.F.R. § 4.71a, DC 
5291.  Under this code for limitation of motion of the dorsal 
spine, the veteran has been assigned the highest disability 
rating available.  

The record also shows that the veteran has residuals of 
compression fractures in the thoracic spine.  Such residuals 
have been noted on X-ray examinations beginning with the 
first post-service VA examination in March 1990.  Under the 
provisions of 38 C.F.R. 38 U.S.C.A. § 4.71a, DC 5285 a 
minimum 10 percent evaluation will be provided for residuals 
of vertebral fracture with demonstrable vertebral deformity.  
The X-ray reports can be seen as showing demonstrable 
deformity.  Therefore an additional 10 percent evaluation is 
warranted.  

Higher evaluations under DC 5285 require spinal cord 
involvement with the veteran bedridden or requiring long leg 
braces; or that there be abnormal mobility requiring a neck 
brace.  The veteran is not bedridden, and does not use leg 
braces, or a neck brace.  Therefore, an evaluation in excess 
of 10 percent is not warranted under DC 5285.

Under DC 5288, "Spine, ankylosis of, dorsal," a 20 percent 
evaluation is warranted for favorable ankylosis.  A 30 
percent rating is warranted for an unfavorable ankylosis of 
the dorsal spine.  This is the highest rating under this 
diagnostic code.  The medical evidence of record does not 
support ankylosis of the dorsal spine.  Examination reports 
have not reported the veteran's dorsal/thoracic spine as 
being ankylosed during evaluation of the veteran's complete 
spine.  In particular, during a VA examination in September 
1999, the veteran complained of pain in his mid and low back 
with rotation.  Furthermore, the veteran has not related 
complaints associated with an ankylosis of the 
dorsal/thoracic spine.  Therefore, the Board finds that 
application of DC 5288 is not warranted.  

No other diagnostic codes are applicable to the veteran's 
disability and he is receiving the highest disability 
allowable under DC 5291.  It is inappropriate to consider 
functional loss due to pain if the veteran is already 
receiving the maximum available rating for limitation of 
motion under the pertinent diagnostic code.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  In this instance, the 
veteran is receiving the maximum available rating.  

On the foregoing record, the Board concludes the criteria for 
a 20 percent rating have been met.  38 C.F.R. § 4.71a, DC 
5291.  

The Board has also considered the veteran's claim under the 
provisions of 38 C.F.R. § 3.321, but finds in this case the 
veteran's disability has not required any periods of recent 
hospitalization.  Therefore, need for frequent periods of 
hospitalization has not been shown.  His 20 percent 
evaluation contemplates the effects of severe limitation of 
motion and vertebral deformity.  Furthermore, the veteran is 
receiving benefits for individual unemployability.  The 
veteran has reported that the low back disability interferes 
with his ability to be employed but has not reported such 
impairment from the thoracic spine disability.  Therefore, 
the Board finds that the disability does not present such an 
unusual disability picture that referral for extraschedular 
consideration is warranted.  


ORDER

A 100 percent rating for epileptic seizures is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A 20 percent rating for thoracic spine disability is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

